DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I (Clm. 1-17) in the reply filed on 20 May 2022 is acknowledged.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 7, 9-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent No. 5,851,189 (“Fober”).
Regarding Claim 1, Forber discloses a medical device system (15; Fig. 1), comprising:
	A sheath (20) having a proximal end (68), a distal end (26), an intermediate region (see Fig. 5) disposed between the proximal end and the distal end, and a lumen (64) extending from the proximal end to the distal end (see Fig. 5), the sheath having a first outer diameter adjacent to the proximal end (see Fig. 4) and an enlarged outer diameter region (see e.g. 50) having a second outer diameter adjacent to the intermediate region, the second outer diameter greater than the first outer diameter (see Fig. 4);
a pusher wire (16) slidably disposed within the lumen of the sheath; and
a locking element (80) having a proximal end (86), a distal end (100), and an intermediate region disposed between the proximal end and the distal end (see Fig. 7), and a lumen (92) extending from the proximal end to the distal end (see Fig. 7), the locking element having a first inner diameter adjacent to the distal end and a second inner diameter adjacent to the intermediate region, the second inner diameter smaller than the first outer diameter (see Fig. 7);
wherein the locking element is configured to freely slide over a region of the sheath having the first diameter and wherein when the locking element is disposed over the enlarged outer diameter region of the sheath having the second outer diameter, the locking element is configured to depress the sheath radially inwards (see Fig. 8).
Regarding Claim 2, Forber discloses the locking element is disposed over the enlarged outer diameter region of the sheath, an inner surface of the sheath frictionally engages an outer surface of the pusher wire (see generally Fig. 8 – i.e. 62 is deflected inwardly thereby increasing the frictional forces between 64 and 16).
Regarding Claim 3, Forber discloses the lumen of the locking element has a generally hourglass shape (see Fig. 7).
Regarding Claim 4, Forber discloses a cross- sectional shape of the lumen of the locking element is a same shape (i.e. a circle) along a length of the lumen (see Fig. 6 and 7).
Regarding Claim 5, Forber discloses the cross-sectional shape of the lumen of the locking element is circular (see Fig. 6 and 7).
	Regarding Claim 7, Forber discloses a cross-sectional shape of the lumen of the locking element varies along a length of the lumen (see Fig. 7, wherein “varies” can be considered to specify the change in diameter of the lumen and not necessarily the species of the shape).
	Regarding Claim 9, Forber discloses wherein the enlarged outer diameter region of the sheath comprises a proximal waist (see 58), an intermediate region (50), and a distal waist (30, 28).
	Regarding Claim 10, Forber discloses the proximal waist is configured to gradually transition an outer diameter of the sheath from the first outer diameter to the second outer diameter (see Fig. 3, 4).
	Regarding Claim 11, Forber discloses that an inner diameter of the sheath is constant from the proximal end to the distal end (see Fig. 5 – when the lumen is not pinched).
	Regarding Claim 12, Forber discloses the locking element is formed from a more rigid material than the sheath (see Fig. 8 – i.e. the end 62 of the sheath deforms under the application of the locking element thereby demonstrating the locking element is more rigid than the sheath).
	Regarding Claim 13, Forber discloses a medical device system (15; Fig. 1), comprising:
a sheath (20) having a proximal end (68), a distal end (26), an intermediate region disposed between the proximal end and the distal end (see Fig. 4), and a lumen (52) extending from the proximal end to the distal end (see Fig. 5), the sheath having a first outer diameter adjacent to the proximal end (see Fig. 4) and an enlarged outer diameter region having a proximal waist (58), an intermediate region having a second outer diameter greater than the first outer diameter (52), and a distal waist (30);
a pusher wire (16) slidably disposed within the lumen of the sheath; and
a locking element (80) having a proximal end (100), a distal end (86), and an intermediate region disposed between the proximal end and the distal end (see Fig. 7), and a lumen (96) extending from the proximal end to the distal end (see Fig. 7), the lumen of the locking element having a generally hourglass shape including a smaller inner diameter adjacent the intermediate region than at the proximal or distal end (see Fig. 7);
wherein the locking element is configured to freely slide over a region of the sheath having the first diameter and wherein when the locking element is disposed over the enlarged outer diameter region of the sheath having the second outer diameter, the locking element is configured to depress the sheath such that an inner surface of the sheath is depressed radially inwards and frictionally engages an outer surface of the pusher wire (see Fig. 8 – i.e. 62 is deflected inwardly thereby increasing the frictional forces between 64 and 16).
Regarding Claim 14, Forber discloses a cross-sectional shape of the lumen of the locking element is a same shape along a length of the lumen (i.e. the lumen is circular shape, albeit of different diameters see Fig. 6 and 7).
Regarding Claim 15, Forber discloses a cross-sectional shape of the lumen of the locking element varies along a length of the lumen (to the extent that the varied diameter can be considered a “different” cross-sectional shape – see Fig. 7).
Regarding Claim 16, Forber discloses the locking element is formed from a more rigid material than the sheath (see Fig. 8 – i.e. the end 62 of the sheath deforms under the application of the locking element thereby demonstrating the locking element is more rigid than the sheath).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 5,851,189 (“Fober”) as applied above, and further in view of U.S. Publication No. 2009/0125059 (“Verzal”).
Regarding Claim 6, Fober discloses the invention substantially as claimed except that the cross-sectional shape of the lumen of the locking element is ellipsoid. However, Verzal discloses a related locking element sheath in which the shape of the lumen may either be circular or non-circular in shape, with the non-circular shapes being inclusive to ellipsoid (i.e. oval) shapes (see Par. 27, 28, 44). It would have been obvious for a person having ordinary skill in the art at the time the invention was made to configure the lumen of the invention of Fober to comprise an ellipsoid shape, as disclosed by Verzal, whereby the prior art establishes that such a shape is an suitable alternative to a circular shape and the modified device of Fober will be expected to work equally well with either shape, the change in shape requiring only routine and customary skill in the art, see In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 5,851,189 (“Fober”) as applied above, and further in view of U.S. Publication No. 2009/0125059 (“Verzal”) and U.S. Publication No. 2012/0071856 (“Goldfarb”).
Regarding Claim 8, Fober discloses the invention substantially as claimed except that the cross-sectional shape of the lumen is circular adjacent the proximal and distal ends and ellipsoid adjacent the intermediate region. Examiner submits to the extent that Applicant fails to disclose that this particular configuration solves any particular stated problem or confers any precise benefit the immediate shape of the lumen is held to be an obvious design choice within the context of workable shapes, whereby the prior art (see Verzal – Par. 27, 28, 44) discloses that circular and ellipsoid configurations are known. To the extent that Verzal fails to explicitly recognize blending together the two shapes such that they vary from circular, to ellipsoid, to circular along the length, Examiner notes that hybrid shaped lumens are known in the art of catheters (see Goldfarb – Par. 129), whereby Examiner submits that the precise shape to vary from circular adjacent the proximal and distal ends and ellipsoid adjacent the intermediate region constitutes a mere obvious design choice, see In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966), whereby the modified device of Forber would be expected to work equally well irrespective of whether the lumen is varied in circular to ellipsoid manner like the lumen of Goldfarb.


Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 5,851,189 (“Fober”) as applied above, and further in view of U.S. Publication No. 2004/0225286 (“Elliot”).
Regarding Claim 17, Fober discloses the invention substantially as claimed except that the device comprises an implant releasably coupled to the pusher wire. However, Elliot discloses that a well-known utility for such pusher wires is to serve as a delivery vehicle for implants (see e.g. the embolic coil 160 – Par. 48 which is detachably coupled to such a pusher wire). It would have been obvious for a person having ordinary skill in the art at the time the invention was made to configure the pusher wire of the invention of Fober to include an implant, such as an embolic coil, as disclosed by Elliot, in order to purpose the system of Fober to perform a well-known interventional procedure task to obtain a known and predictable outcome for patient treatment.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM R CARPENTER whose telephone number is (571)270-3637. The examiner can normally be reached Mon. to Thus. - 7:00AM to 5:00PM (EST/EDT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEVIN SIRMONS can be reached on (571) 272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM R CARPENTER/           Primary Examiner, Art Unit 3783                             
06/22/2022